Name: Commission Regulation (EEC) No 1842/80 of 14 July 1980 fixing for the 1980/81 marketing year the reference prices for sweet oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7 . 80 Official Journal of the European Communities No L 181 / 11 COMMISSION REGULATION (EEC) No 1842/80 of 14 July 1980 fixing for the 1980/81 marketing year the reference prices for sweet oranges tion provided for by Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3 ), as last amended by Regu ­ lation (EEC) No 1367/80 ; Whereas for the 1980/81 marketing year the financial compensation provided for by Regulation (EEC) No 2511 /69 has been increased, by comparison with the preceding marketing year, by a percentage equal to that applied to the basic and buying-in prices ; whereas the reference prices for the 1980/81 marketing year should therefore be maintained at the leves fixed for the previous marketing year ; Whereas, for the purpose of calculating entry prices, the varieties imported from third countries of which the entry prices are respectively to be compared with the prices fixed for Groups I , II and III must be speci ­ fied ; whereas, moreover, certain varieties imported from third countries are not directly comparable , as regards their commercial value, with the Community variety groups ; whereas provision should therefore be made to fix, by reference to their respective commer ­ cial values, conversion factors to be applied for the purpose of calculating the entry price to the prices for these varieties imported from third countries so as to make them comparable with the Community groups ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices valid for the whole Commuity are to be fixed each year before the beginning of the marketing year ; Whereas the importance of sweet orange production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which oranges harvested during a given crop year are marketed extends from October to 15 July of the following year ; whereas the quantity put on the market during October and November and from 1 June to 1 5 July of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for a period running from 1 December to 31 May of the following year ; Whereas, since the different varieties of sweet oranges are not comparable as regards their commercial value, they should be classed in three groups ; Whereas the solution best suited to the particular nature of the Community market for the product in question is to fix for each group a single reference price for the whole marketing year ; Whereas, under the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for sweet oranges are , beginning with the 1975/76 marketing year, to be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the difference between the percentages representing respectively the variation compared with the preceding marketing year in basic and buying-in prices and in the financial compensa HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 marketing year, the reference prices for fresh sweet oranges (subheading 08.02 A I of the Common Customs Tariff), expressed in ECU per 100 kilograms net and applicable to Class I products of Groups I , II and III of all sizes, packed, shall be as follows :  Group I : from 1 December to 31 March : 22-85,  Group II : from 1 January to 31 May : 19-68 ,  Group III : from 1 December to 30 April : 10-92. (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 140, 5 . 6 . 1980 , p . 24 . (3 ) OJ No L 318 , 18 . 12 . 1969, p. 1 . No L 181 / 12 Official Journal of the European Communities 15 . 7 . 80  for the period 1 January to 31 May, with the price fixed for Group II . 4. In calculating the entry prices as referred to in paragraph 3, the prices for products imported from third countries shall , after deduction of customs duties, be adjusted as follows :  in the case of products as specified in paragraph 3 (b), by the conversion factor 0-76,  in the case of products to which the first indent of paragraph 3 (c) applies, by the conversion factor 1-20,  in the case of products to which the second indent of paragraph 3 (c) applies, by the conversion factor 1-00 . 2. The variety groups referred to in paragraph 1 consist of the following varieties :  Group I : Moro and Tarocco,  Group II : Sanguinello,  Group III : Biondo comune. 3 . The entry prices of imported products shall be compared : (a) in the case of the Moro and Tarocco varieties, with the price fixed for Group I ; (b) in the case of the varieties Biondo comune (Blanca comuna, Blonde commune), Grano de Oro (Impe ­ rial , Sucrena), Baladi , Pera, Macetera, Pineapple, Blood oval (Doblefina, Double fine), Portuguese Blood, Sanguina redonda (Entrefina), the Surinam varieties and the Ordinary Blood variety with the exception of Navel Blood (Double fine improved, Washington Blood, Large Blood) and Maltese Blood , with the price fixed for Group III ; (c) in the case of varieties not specified in (a) or (b) :  for the month of December, with the price for Group I, Article 2 This Regulation shall enter into force on 1 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1980 . For the Commission Finn GUNDELACH Vice-President